Citation Nr: 1819561	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  16-44 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than September 12, 2012, for the award of service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to August 1955 and from November 1955 to September 1972.  He died in November 1986.  The appellant is considered to be his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that implemented a December 2015 Board decision granting service connection for the cause of the Veteran's death.  In doing so, the RO determined that the appellant was entitled to dependency and indemnity compensation (DIC) benefits, effective September 12, 2012.  The appellant disagreed with the effective date assigned and perfected an appeal to the Board.  

On March 6, 2018, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).



FINDINGS OF FACT

1.  On December 10, 1986, the RO received the appellant's application for DIC benefits.

2.  In July 1987, the RO denied service connection for the cause of the Veteran's death.

3.  In a 2015 decision, the Board reopened the appellant's previously denied claim for service connection for the cause of the Veteran's death and granted the claim on the merits.

4.  In implementing the Board's decision, the RO assigned an effective date of September 12, 2012, the date of recipe of the appellant's reopened claim.

5.  The claim of service connection for the cause of the Veteran's was granted based in part on the receipt of service department records that were not associated with the claims file when VA first decided the claim in July 1987.


CONCLUSION OF LAW

The criteria for an effective date of December 10, 1986, for the grant of service connection for the cause of the Veteran's death have been met.  38 U.S.C. §§ 5103, 5103A, 5107(b), 5110 (2012); 38 C.F.R. §§ 3.102, 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a December 2015 decision, the Board reopened the appellant's previously denied claim for service connection for the cause of the Veteran's death and granted that claim on the merits.  Specifically, the Board found that the medical evidence of record supported a finding that the Veteran's cause of death, listed on his certificate of death and autopsy report to be myeloproliferative disorder/myelofibrosis, was related to his presumed in-service exposure to Agent Orange.  The Board's decision was implemented by the RO that same month.  In April 2016, the RO notified the appellant that she was entailed to DIC benefits, effective September 12, 2012.  The appellant contends that an earlier effective date is warranted.  Specifically, she argues that pursuant to Nehmer v. United States Veterans Administration, she is entitled to an effective date in 1987, when her claim for service connection for the cause of the Veteran's death was first denied.

As to the appellant's specific argument, the Board notes that generally the effective date of an evaluation and award of pension, compensation, or DIC based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  An exception to the general rule for establishing effective dates exists for an award of DIC benefits based on a veteran's death due to a "covered herbicide disease."  See Nehmer v. United States Veterans Admin., 284 F.3d 1158 (9th Cir.2002); Nehmer v. United States Veterans Admin., 32 F.Supp.2d 1175 (N.D.Cal.1999); Nehmer v. United States Veterans Admin., 712 F.Supp. 1404 (N.D.Cal.1989).

Nehmer was a class action lawsuit in which Vietnam veterans and their survivors brought suit against the Veterans Administration alleging failure to comply with the Dioxin and Radiation Exposure Compensation Standards Act in promulgating regulations governing entitlement to compensation for diseases claimed to be caused by exposure to Agent Orange.  In May 1989, the U.S. District Court for the Northern District of California voided all denials of Agent Orange claims based on a regulation that had become effective on September 25, 1985.  Nehmer, 712 F. Supp. at 1409 (Nehmer I).  The District Court later clarified this ruling, holding that the covered claims were those in which the disease or cause of death was later found to be service connected under valid regulations.  Nehmer, 32 F. Supp. 2d at 1183 (Nehmer II).  In May 1991, the government and Nehmer plaintiffs stipulated that VA would readjudicate any claim denials voided by the Nehmer I holding.  Nehmer v. United States Veterans Admin., No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).

Pursuant to 38 C.F.R. § 3.816, a Nehmer class member is defined to include a Vietnam veteran who has a covered disease or a surviving spouse, child, or parent of a deceased Vietnam veteran who died from a covered herbicide disease.  38 C.F.R. § 3.816.  A "covered herbicide disease" is defined by regulation as "a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002[,] pursuant to the Agent Orange Act of 1991."  38 C.F.R. § 3.816(b)(2).  Notwithstanding the language of 38 C.F.R. § 3.816, however, the Nehmer effective date provisions apply to newly added diseases for which the Secretary of Veterans Affairs has established a presumption of service connection after October 1, 2002.  See Nehmer v. United States Veterans Admin., No. CV-86-6160 (N.D. Cal. Apr. 28, 2006); 75 Fed. Reg. 53, 202 (August 31, 2010); 68 Fed. Reg. 59540-59542 (Oct. 16, 2003).

Here, the Veteran served in the Republic of Vietnam during the Vietnam War era and was thus presumed to have been exposed to herbicide agents, to include Agent Orange, during service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2017).  Notably, however, myelofibrosis is not among the list of conditions that have been recognized in 38 C.F.R. § 3.309(e) as presumptively related to in-service herbicide exposure.  As such, the appellant cannot be treated as a Nehmer class member because although the Veteran was a Vietnam veteran, he did not die from a covered herbicide disease.  See 38 C.F.R. 3.816(b)(1)(ii).  In so finding, the Board acknowledges the appellant's well-researched and articulated arguments to the contrary, to include her argument that myelofibrosis is a type of leukemia similar to those that are recognized in 38 C.F.R. § 3.309(e) as presumptively related to in-service herbicide exposure.  Nevertheless, myelofibrosis is not amongst the list of diseases the VA has determined to be presumptively related to in-service herbicide exposure and the Nehmer effective date rules are therefore not for application in this case.  Id.

Although Nehmer cannot serve as a basis for an earlier effective date in this case, the Board finds that application of certain other regulatory provisions do, in this case, support the assignment of an effective date earlier than September 12, 2012, for the award of service connection for the cause of the Veteran's death.  

Specifically, the law provides that if a claim is finally denied and later reopened and granted based on the submission of new and material evidence, the effective date of benefits will be the date that the claimant filed the application to reopen or the date that entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(q)(2).  If, however, at any time after VA issues a decision on a claim VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c) (2017).  See also Kisor v. Shulkin, 869 F.3d 1360 (Fed. Cir. 2017) (accepting VA's interpretation of the relevancy requirement of 38 C.F.R. § 3.156(c), i.e., that 
as used in § 3.156(c)(1), "relevant" means noncumulative and pertinent to the matter at issue in the case).  When benefits are awarded based all or in part on the receipt of service department records that were not "associated with the claims file when VA first decided the claim," VA allows the assignment of an effective date of benefits "on the date entitlement arose or the date VA received the previously decided claim, whichever is later."  38 C.F.R. § 3.156(c)(3).

As noted, the appellant was initially denied service connection for the cause of the Veteran's death in July 1987.  A review of that rating decision shows that the claim was denied because myelofibrosis, the Veteran's listed cause of death, was not shown in service.  Notably, the July 1987 rating decision contains no discussion of the Veteran's Vietnam service or his presumed exposure to herbicides agents.  Further, it does not appear from the Veteran's electronic claims folder that any of the Veteran's DD Form 214s had been associated with the record at the time that the appellant's claim was initially denied.  Indeed, the only service personnel records then-associated with the claims file were copies of the Veteran's retirement orders and his statement of service, neither of which disclosed the Veteran's foreign service in Vietnam.

Evidence associated with the record after the appellant again filed an application for DIC benefits in September 2012 includes copies of the Veteran's DD Form 214s, as well as other personnel records showing that the Veteran service in Vietnam from February 1968 to March 1969.  Ultimately, service connection for the cause of the Veteran's death was awarded based on the opinion of a private clinician that the Veteran's myelofibrosis was caused by his presumed exposure to Agent Orange in service.  In the instant case, however, service connection would not have been awarded had the evidence of record not demonstrated service in Vietnam, thus entitling the Veteran to the presumption of in-service exposure to an herbicide agent.  Thus, it is clear that the award of service connection for the cause of the Veteran's death was based, at least in part, on evidence contained in the Veteran's service personnel records-namely, his DD Form 214 and statement of personal history documenting his Vietnam service dates.  As noted, although some of the Veteran's personnel records were before the RO at the time that it rendered the July 1987 decision denying the claim for service connection for the cause of the Veteran's death, it does not appear that a complete copy of the Veteran's personnel records had been provided to the RO at that time.  Nor does it appear that records documenting the Veteran's Vietnam service, to include the Veteran's DD Form 214, were before the RO when it rendered its original July 1987 decision.  

In this regard, the relevant regulation is clear that if at any time after VA issues a decision on a claim VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c); see also Blubaugh v. McDonald, 773 F.3d 1310, 1318 (Fed. Cir. 2014) ("[i]n contrast to the general rule, § 3.156(c) requires the VA to reconsider a veteran's claim when relevant service department records are newly associated with the veteran's claims file, whether or not they are 'new and material' under § 3.156(a)" and "serves to place a veteran in the position he would have been in had the VA considered the relevant service department record before the disposition of his earlier claim").

In the instant case, the Veteran's DD Form 214 and other personnel records documenting the Veteran's Vietnam service were not associated with the record until after the appellant filed her 2012 claim from which the current appeal stems.  In other words, the relevant documents had not been associated with the claims folder when the appellant was initially denied service connection for the cause of the Veteran's death in July 1987.  Moreover, the Board finds no reason to conclude that VA could not have obtained the Veteran's complete personnel file, to include copies of all DD Form 214s, at the time the appellant's original claim was decided.  In addition, there is no evidence that VA could not have obtained the records when it decided the claim because the records did not exist at that time or because the claimant failed to provide sufficient information for VA to identify and obtain them, such that the exception to the rule found in 38 C.F.R. § 3.156(c)(2) would apply.

Accordingly, because the award of service connection for the cause of the Veteran's death was based in part on the receipt of relevant service department records that were not "associated with the claims file when VA first decided the claim," the Board finds that application of 38 C.F.R. § 3.156(c) warrants the assignment of an effective date of December 10, 1986, the date that VA received the appellant's original application for DIC benefits.





ORDER

Entitlement to an effective date of December 10, 1986, for the award of service connection for the cause of the Veteran's death, is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


